UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 08-6666



ERNEST DOE,

                 Plaintiff - Appellant,

          v.


SOUTH CAROLINA DEPARTMENT OF CORRECTIONS, The Classification
System; JON OZMINT, Director, South Carolina Department of
Corrections,

                 Defendants - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Cameron McGowan Currie, District
Judge. (3:07-cv-04109-CMC)


Submitted:    July 31, 2008                 Decided:   August 11, 2008


Before NIEMEYER, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ernest Doe, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Ernest Doe appeals the district court’s order denying

relief on his 42 U.S.C. § 1983 (2000) complaint.        We have reviewed

the record and find no reversible error.        Accordingly, we affirm

for the reasons stated by the district court.              Doe v. South

Carolina Dep’t. of Corr., No. 3:07-cv-04109-CMC (D.S.C. filed Feb.

13, 2008; entered Feb. 14, 2008). Doe’s motions for appointment of

counsel and to amend the complaint are denied.          We dispense with

oral   argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                                AFFIRMED




                                  - 2 -